Exhibit 10.1

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (the “Agreement”) is entered into as of the 1st day of
June, 2019, by and among iFresh, Inc., a Delaware corporation (the “Company”),
and the investor signatory hereto (the “Holder”), with reference to the
following facts:

 

A. On October 23, 2018, pursuant to that certain Securities Purchase Agreement,
dated as of October 19, 2018, by and among the Company and the investors party
thereto (including the Holder) (the “Securities Purchase Agreement”), the
Company issued to the Holder, among other things, warrants, as amended and
restated on November 29, 2018 (the “Existing Warrants”), to acquire shares of
common stock, par value $0.0001 per share (the “Common Stock”).

 

B. The Holder currently owns an Existing Warrant exercisable into such aggregate
number of shares of Common Stock as set forth on the signature page of the
Holder.

 

C. The Company has duly authorized the issuance to the Holder, in exchange for
the Existing Warrant (the “Exchange”): (i) a new warrant in the form attached
hereto as Exhibit A to initially purchase such aggregate number of shares of
Common Stock as set forth on the signature page of the Holder (the “Exchange
Warrant”, as exercised, the “Exchange Warrant Shares”) and (ii) such aggregate
number of additional shares of Common Stock as set forth on the signature page
of the Holder (the “Exchange Shares”, and together with the Exchange Warrant and
the Exchange Warrant Shares, the “Exchange Securities”).

 

D. Each of the Company and the Holder desire to effectuate the Exchange on the
basis and subject to the terms and conditions set forth in this Agreement.

 

E. The exchange of the Existing Warrant for the Exchange Warrant and the
Exchange Shares is being made in reliance upon the exemption from registration
provided by Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”).

 

F. Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Securities Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1. Exchange of Securities. On the date hereof, pursuant to Section 3(a)(9) of
the Securities Act, the Holder hereby agrees to convey, assign and transfer the
Existing Warrant to the Company in exchange for which the Company agrees to
issue the Exchange Warrant and the Exchange Shares to the Holder as follows:

 

(a) In exchange for the Existing Warrant, on the date hereof the Company shall
deliver or cause to be delivered to the Holder (or its designee) (x) the
Exchange Warrant at the address for delivery set forth on the signature page of
the Holder and (y) the Exchange Shares to the Holder or its designee’s balance
account with the Depository Trust Company (“DTC”) in accordance with the DTC
instructions delivered by the Holder to the Company on or prior to the date
hereof. On the date hereof, the Holder shall be deemed for all corporate
purposes to have become the holder of record of the Exchange Shares,
irrespective of the date such Exchange Shares are credited to the Holder’s or
its designee’s balance account with DTC in accordance herewith.

  

 

 

 

(b) The Exchange Warrant and the Exchange Shares shall each be issued without
any restrictive legend.

 

(c) The Holder shall deliver or cause to be delivered to the Company (or its
designee) the Existing Warrant (or affidavit of lost warrant, in form provided
upon request by the Company and reasonably acceptable to the Holder) as soon as
commercially practicable following the date hereof (the “Delivery Date”).

 

(d) Immediately following the delivery of the Exchange Warrant and the Exchange
Shares to the Holder (or its designee), the Holder shall relinquish all rights,
title and interest in the Existing Warrant (including any claims the Holder may
have against the Company related thereto) and assign the same to the Company,
and the Existing Warrant shall be canceled.

 

(e) The Company and the Holder shall execute and/or deliver such other documents
and agreements as are customary and reasonably necessary to effectuate the
Exchange.

 

2. Representations and Warranties of the Company. The Company represents and
warrants to the Holder, as of the date hereof, and as of the time of
consummation of the Exchange, that:

 

(a) Organization and Qualification. The Company and each Subsidiary are duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents except, with respect to the Subsidiaries,
for violations which would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. The Company and
each Subsidiary are duly qualified to conduct its respective businesses and are
in good standing as a foreign corporation or other entity in each jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.

  

2

 

 

(b) Authorization and Binding Obligation. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Exchange Warrant and each of the other agreements and certificates entered
into by the parties hereto in connection with the transactions contemplated by
this Agreement (collectively, the “Exchange Documents”) and to issue the
Exchange Securities in accordance with the terms hereof and thereof. The
execution and delivery of the Exchange Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Exchange Securities, have
been duly authorized by the Board of Directors of the Company and, other than
(i) such filings required under applicable securities or “Blue Sky” laws of the
states of the United States, (ii) no further filing, consent, or authorization
is required by the Company or of its Board of Directors or its shareholders.
This Agreement and the other Exchange Documents have been duly executed and
delivered by the Company and constitute the legal, valid and binding obligations
of the Company enforceable against the Company in accordance with their
respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

(c) No Conflict; Required Filings and Consents.

 

(i) The execution, delivery and performance of the Exchange Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby will not (A) result in a violation of the certificate of
Incorporation of the Company, the terms of any share capital of the Company or
any of its Subsidiaries, the bylaws of the Company or any of the organizational
documents of the Company or any of its Subsidiaries or (B) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (C)
result in a violation of any law, rule, regulation, order, judgment or decree
(including U.S. federal and state securities laws, rules, and regulations, and
the rules and regulations of the Nasdaq Capital Market (the “Principal Market”))
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected, except, in
the case of (B) or (C), as would not be reasonably expected to result in a
Material Adverse Effect.

 

(ii) Neither the Company nor any of its Subsidiaries is required to obtain any
consent, authorization or order of, or, make any filing or registration with,
any court, governmental agency or any regulatory or self-regulatory agency or
any other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Exchange Documents, in each case in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations (which the Company is required to obtain
pursuant to the preceding sentence) have been obtained or effected, or will have
been obtained or effected, on or prior to the date hereof, and the Company and
its Subsidiaries are unaware of any facts or circumstances that might prevent
the Company from obtaining or effecting any of the registration, application or
filings pursuant to the preceding sentence. The Company has no knowledge of any
facts that would reasonably lead to delisting or suspension of the shares of
Common Stock by the Principal Market in the foreseeable future.

  

3

 

 

(d) No Integration. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of Exchange
Securities under the Securities Act or cause this offering of the Exchange
Securities to be integrated with prior offerings by the Company for purposes of
the Securities Act or any applicable shareholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated. None of the Company, its Subsidiaries, their affiliates or any
Person acting on their behalf will take any action or steps referred to in the
preceding sentence that would require registration of any of Exchange Securities
under the Securities Act or cause the offering of the Exchange Securities to be
integrated with other offerings.

 

(e) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by the Company
of the Exchange Securities is exempt from registration under the Securities Act,
pursuant to the exemption provided by Section 3(a)(9) thereof, and applicable
state securities laws.

 

(f) Issuance of Exchange Securities. The issuance of the Exchange Warrant is
duly authorized and upon issuance in accordance with the terms of the Exchange
Documents shall be validly issued, fully paid and non-assessable and free from
all taxes, liens, charges and other encumbrances with respect to the issue
thereof. The issuance of the Exchange Shares is duly authorized and upon
issuance in with the terms of the Exchange Documents will be validly issued,
fully paid and nonassessable and free from all preemptive or similar rights,
taxes, liens, charges and other encumbrances with respect to the issue thereof,
with the holders being entitled to all rights accorded to a holder of Common
Stock. Upon issuance in accordance with the Exchange Warrant, the Exchange
Warrant Shares, respectively, will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.

 

(g) No Consideration Paid. No commission or other remuneration has been paid by
Company for soliciting the exchange of the Existing Warrant for the Exchange
Warrant and Exchange Shares as contemplated hereby.

 

(h) Disclosure. Other than as set forth in the 8-K Filing (as defined below),
the Company confirms that neither it nor any other Person acting on its behalf
has provided the Holder or its agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information. The Company understands and confirms that the Holder will rely on
the foregoing representations in effecting transactions in the Exchange
Securities. All disclosure provided to the Holder regarding the Company and its
Subsidiaries, their business and the transactions contemplated hereby, including
the schedules to this Agreement, furnished by or on behalf of the Company is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.

  

4

 

 

3. Representations and Warranties of Holders. The Holder represents and warrants
to the Company, as of the date hereof, as follows:

 

(a) Organization and Authority. The Holder has the requisite power and authority
to enter into and perform its obligations under this Agreement. The execution
and delivery of this Agreement by the Holder and the consummation by Holder of
the transactions contemplated hereby has been duly authorized by Holder’s board
of directors or other governing body. This Agreement has been duly executed and
delivered by Holder and constitutes the legal, valid and binding obligation of
Holder, enforceable against Holder in accordance with its terms.

 

(b) Ownership of Existing Warrant. The Holder owns the Existing Warrant free and
clear of any liens (other than the obligations pursuant to this Agreement, the
Transaction Documents and applicable securities laws).

 

(c) Reliance on Exemptions. The Holder understands that the Exchange Securities
are being offered and exchanged in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein and in the
Exchange Documents in order to determine the availability of such exemptions and
the eligibility of the Holder to acquire the Exchange Securities.

 

(d) Validity; Enforcement. This Agreement and the Exchange Documents to which
the Holder is a party have been duly and validly authorized, executed and
delivered on behalf of the Holder and shall constitute the legal, valid and
binding obligations of the Holder enforceable against the Holder in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(e) No Conflicts. The execution, delivery and performance by the Holder of this
Agreement and the Exchange Documents to which the Holder is a party, and the
consummation by the Holder of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the Holder
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Holder, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Holder to perform its obligations hereunder.

  

5

 

 

(f) No Consideration Paid. No commission or other remuneration has been paid by
the Holder for soliciting the exchange of the Existing Warrant for the Exchange
Warrant and Exchange Shares as contemplated hereby.

 

4. Disclosure of Transaction. The Company shall, on or before 8:30 a.m., New
York City time, on or prior to the June 6, 2019, file a Current Report on Form
8-K describing the terms of the transactions contemplated hereby in the form
required by the 1934 Act and attaching the Exchange Documents, to the extent
they are required to be filed under the 1934 Act, that have not previously been
filed with the Securities and Exchange Commission by the Company (including,
without limitation, the Exchange Warrant and this Agreement) as exhibits to such
filing (including all attachments, the “8-K Filing”). From and after the filing
of the 8-K Filing, the Company shall have disclosed all material, non-public
information (if any) provided up to such time to the Holder by the Company or
any of its Subsidiaries or any of their respective officers, directors,
employees or agents. In addition, effective upon the filing of the 8-K Filing,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement with respect to the transactions contemplated by
the Exchange Documents or as otherwise disclosed in the 8-K Filing, whether
written or oral, between the Company, any of its Subsidiaries or any of their
respective officers, directors, affiliates, employees or agents, on the one
hand, and any of the Holder or any of their affiliates, on the other hand, shall
terminate. Neither the Company, its Subsidiaries nor the Holder shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of the Holder, to make a press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith or (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) the
Holder shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release). Without the prior
written consent of the Holder (which may be granted or withheld in the Holder’s
sole discretion), except as required by applicable law, the Company shall not
(and shall cause each of its Subsidiaries and affiliates to not) disclose the
name of the Holder in any filing, announcement, release or otherwise.

 

5. [Lock-Up. The Holder hereby agrees not to sell any Exchange Warrants or
Exchange Warrant Shares until the earlier to occur of (a) the initial filing by
the Company of a proxy statement with the Commission in connection with a
special shareholders meeting for an acquisition and spin-off at any time after
the date hereof (such meeting, the “Special Meeting”, and the date of such
Special Meeting, the “Special Meeting Date”) and (b) July 1, 2019.]

 

6. Listing. The Company shall promptly secure the listing or designation for
quotation (as applicable) of all of the Exchange Warrant Shares and the Exchange
Shares (the “Underlying Securities”) upon each national securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed
or designated for quotation (as applicable) (subject to official notice of
issuance) and shall maintain such listing of all the Underlying Securities from
time to time issuable under the terms of the Exchange Documents. The Company
shall maintain the Common Stock’s authorization for quotation on the Principal
Market. Neither the Company nor any of its Subsidiaries shall take any action
which would be reasonably expected to result in the delisting or suspension of
the Common Stock on the Principal Market. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 6.

  

6

 

 

7. [Fees. The Company shall reimburse Kelley Drye & Warren, LLP (counsel to the
lead investor), on demand, for all reasonable, documented costs and expenses
incurred by it in connection with preparing and delivering this Agreement
(including, without limitation, all reasonable, documented legal fees and
disbursements in connection therewith, and due diligence in connection with the
transactions contemplated thereby) in an aggregate amount not to exceed $ ]

 

8. Holding Period. For the purposes of Rule 144, the Company acknowledges that
the holding period of the Exchange Warrant (and upon exercise of the Exchange
Warrant, the Exchange Warrant Shares (if acquired using a “cashless exercise”
pursuant to Section 10 of the Exchange Warrant)) and the Exchange Shares may be
tacked onto the holding period of the Existing Warrant, and the Company agrees
not to take a position contrary to this Section 8. The Company acknowledges and
agrees that in connection with any resale of Exchange Securities pursuant to
Rule 144 of the Securities Act (“Rule 144”), the Holder shall solely be required
to provide reasonable assurances that such Exchange Securities are eligible for
sale, assignment or transfer under Rule 144, which shall not include an opinion
of Holder’s counsel. The Company shall be responsible for any transfer agent
fees or DTC fees or legal fees of the Company’s counsel with respect to the
removal of legends, if any, or issuance of Exchange Securities in accordance
herewith.

 

9. Blue Sky. The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.

 

10. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT THE HOLDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST COMPANY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

  

7

 

 

11. Counterparts. This Agreement may be executed in one or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided, that facsimile or PDF signature pages
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original and
not a facsimile or PDF signature.

 

12. Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

13. Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

14. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

15. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

16. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

17. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns in
accordance with the terms of the hereof.

  

8

 

 

18. Notices. Any notice or other communication required or permitted under this
Agreement must be in writing and must be given by (a) certified or registered
mail, (b) recognized commercial overnight courier, (c) facsimile transmission
with a confirming copy by certified mail or recognized commercial overnight
courier, or (d) e-mail with a confirming copy by certified or registered mail or
recognized commercial overnight courier, all addressed as follows:

 

(i) If to the Company, to its address, email address and facsimile number set
forth on the signature page of the Company, with copies to the Company’s
representatives set forth on the signature page of the Company or to such other
address, email address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.

 

(ii) If to the Holder, to its address, email address and facsimile number set
forth on the signature page of the Holder, with copies to the Holder’s
representatives set forth on the signature page of the Holder or to such other
address, email address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

19. Remedies. The Holder and each holder of the Exchange Securities shall have
all rights and remedies set forth in the Exchange Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under this Agreement, any remedy at law
may prove to be inadequate relief to the Holder. The Company therefore agrees
that the Holder shall be entitled to seek temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages and
without posting a bond or other security.

 

20. Survival. The representations and warranties of the Company and the Holder
contained herein and the agreements and covenants set forth herein shall survive
the closing of the transactions contemplated hereby, including, without
limitation, the delivery and issuance of the Exchange Securities.

  

9

 

 

21. Indemnification. In consideration of the Holder’s execution and delivery of
the Exchange Documents and acquiring the Exchange Securities thereunder and in
addition to all of the Company’s other obligations under the Exchange Documents,
the Company shall defend, protect, indemnify and hold harmless the Holder and
all of its stockholders, partners, members, officers, directors, employees and
direct or indirect Holders and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”), as incurred, from and against any and all actions, causes of
action, suits, claims, losses, costs, penalties, fees, liabilities and damages,
and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable and documented out-of-pocket attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in the Exchange
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in the Exchange Documents or any other certificate, instrument
or document contemplated hereby or thereby or (c) any cause of action, suit or
claim brought or made against such Indemnitee by a third party (including for
these purposes a derivative action brought on behalf of the Company) and arising
out of or resulting from (i) the execution, delivery, performance or enforcement
of the Exchange Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (ii) the status of the Holder as a holder of
the Exchange Securities pursuant to the transactions contemplated by the
Exchange Documents (unless such action, suit or claim is based upon a breach of
such Holder’s representations, warranties or covenants under this Agreement and
the other Exchange Documents or any violations by Holder of state or federal
securities laws or any conduct by Holder that constitutes fraud, gross
negligence, willful misconduct or malfeasance). To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable under law.

 

22. Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Holder, the Company, their affiliates and
Persons acting on their behalf solely with respect to the Existing Warrant, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Holder makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Holder. No provision hereof may be waived other than by an instrument in writing
signed by the party against whom enforcement is sought.

 

23. Other Covenants. All covenants of the Company set forth in the Securities
Purchase Agreement are hereby incorporated by reference herein, mutatis
mutandis, with “Exchange Warrant” replacing “Warrant” and “Exchange Warrant
Shares and Exchange Shares” replacing “Warrant Shares” for all purposes
thereunder.

 

24. Most Favored Nation. The Company hereby represents and warrants as of the
date hereof and covenants and agrees from and after the date hereof that if the
terms offered to any Person (including, without limitation, any security (as
amended, exchanged, modified or waived from time to time) issued to any Person
in connection with the Securities Purchase Agreement (each., an “Other
Security”) with respect to any consent, release, amendment, exchange, settlement
or waiver relating to any Other Security or the terms, conditions and
transactions contemplated hereby or thereby (each a “Settlement Document”, and
such securities, assets and/or rights, as applicable, issued in connection
therewith, collectively, the “Other Exchange Securities”), is or will be more
favorable to such Person than those of the Holder and this Agreement, as
determined by the Holder in its reasonable discretion, the Holder may, at its
option, exchange all, or any part, of the Exchange Warrant and such proportional
amount of Exchange Shares issued in connection therewith hereunder (as adjusted
for stock splits, stock dividends, stock combinations, recapitalizations and
similar events) (in each case, subject to reduction for any net exchange, if
applicable) (collectively, the “Returned Securities”), for such amount of Other
Exchange Securities (subject to reduction for any net exchange, if applicable)
calculated using the exchange ratios in such applicable Settlement Document
pursuant to documentation in the form of such Settlement Document (excluding any
term or condition more restrictive to the Holder than as set forth herein or
that would otherwise disproportionally and adversely affect the Holder), mutatis
mutandis. If, and whenever on or after the date hereof, the Company enters into
a Settlement Document, then the Company shall provide notice thereof to the
Holder promptly following the occurrence thereof. The provisions of this Section
24 shall apply similarly and equally to each Settlement Document.

 

25. No Commissions. Neither the Company nor the Holder has paid or given, or
will pay or give, to any person, any commission, fee or other remuneration,
directly or indirectly, in connection with the transactions contemplated by this
Agreement.

 

26. Termination. Notwithstanding anything contained in this Agreement to the
contrary, if the Delivery Date has not occurred and the Company does not deliver
the Exchange Warrant and the Exchange Shares to the Holder in accordance with
Section 1 hereof, then, at the election of the Holder delivered in writing to
the Company at any time after the fifth (5th) business day immediately following
the date of this Agreement, this Agreement shall be terminated and be null and
void ab initio and the Existing Warrant shall not be terminated hereunder and
shall remain outstanding as if this Agreement never existed.

 

[The remainder of the page is intentionally left blank]

  

10

 

 

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

  

  COMPANY:       IFRESH, INC.       By:       Name:     Title:

  

 

 

 

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

  HOLDER:       By:   Address for Notices:   Name:     Title:       Number of
Existing Warrant Shares issuable upon exercise of the Existing Warrants as of
the date hereof (without regard to any limitations on exercise):              
Number of Exchange Warrant Shares issuable upon exercise of the Exchange
Warrants as of the date hereof (without regard to any limitations on exercise):
              Number of Exchange Shares to be issued in the Exchange:          
 

 

 



 

